                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

ERICK HEWINS, also known as                    §
ERICK ETON HEWINS,                             §
     Plaintiff,                                §
                                               §
vs.                                            §   CIVIL ACTION NO. 6:18-01762-MGL
                                               §
SCOTT GARDNER; RACHEL HALL; and                §
SGT. BEN COTHRAN, Individually and in          §
Their Official Capacities,                     §
       Defendants.                             §


            ORDER ADOPTING THE REPORT AND RECOMMENDATION,
              LIFTING THE STAY IMPOSED ON SEPTEMBER 10, 2018,
              AND DISMISSING THIS ACTION WITHOUT PREJUDICE
              AND WITHOUT ISSUANCE AND SERVICE OF PROCESS
       This case was filed as an action under 42 U.S.C. § 1983. Plaintiff is proceeding pro se.

The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting the stay imposed on September 10, 2018 be lifted, and

the Court dismiss this action without prejudice and without issuance and service of process. The

Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District

of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the
Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de

novo determination of those portions of the Report to which specific objection is made, and the

Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on October 29, 2018, but Plaintiff failed to file any

objections to the Report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's

note). Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court that the stay imposed on September 10, 2018 is LIFTED, and this action

is DISMISSED WITHOUT PREJUDICE and without issuance and service of process.

       IT IS SO ORDERED.

       Signed this 28th day of November, 2018, in Columbia, South Carolina.

                                                        s/ Mary Geiger Lewis
                                                        MARY GEIGER LEWIS
                                                        UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from

the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
